MEMORANDUM DECISION                                                                       FILED
                                                                                      Mar 29 2016, 7:33 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                     CLERK
                                                                                      Indiana Supreme Court
regarded as precedent or cited before any                                                Court of Appeals
                                                                                           and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
Jason T. Myers
                                                         GRAHAM AND TRUEBLOOD &
Plainfield, Indiana                                      GRAHAM, P.C.
                                                         Robert J. Feldt
                                                         Kyle B. Lawrence
                                                         Philip H. Getter
                                                         Eichhorn & Eichhorn, LLP
                                                         Hammond, Indiana
                                                         ATTORNEYS FOR APPELLEES
                                                         HUTCHISON AND MAXSON
                                                         Daniel M. Witte
                                                         Travelers Staff Counsel
                                                         Indianapolis, Indiana
                                                         James O. Giffin
                                                         Miranda W. Bernadac
                                                         Riley Bennett & Egloff, LLP
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016            Page 1 of 25
      Jason T. Myers,                                               March 29, 2016
      Appellant,                                                    Court of Appeals Case No.
                                                                    79A05-1501-CT-39
                v.                                                  Appeal from the Tippecanoe
                                                                    Superior Court
      Thomas D. Maxson; Amy L.                                      The Honorable Les A. Meade,
      Hutchison; Bruce W. Graham;                                   Judge
      and Trueblood & Graham (In                                    Trial Court Cause No.
      their Official and Individual                                 79D05-1302-CT-1
      Capacities),
      Appellees.




      Brown, Judge.


[1]   Jason T. Myers appeals the trial court’s order granting summary judgment in

      favor of Thomas Maxson, Amy L. Hutchison, Bruce W. Graham and

      Trueblood & Graham, P.C. (collectively, the “Appellees”). He raises five issues

      which we consolidate and restate as:


           I.   Whether the trial court erred when it denied Myers’s requests for the
                transcripts of the evidentiary hearing of his May 23, 2011 post-conviction
                proceeding; and

          II.   Whether the trial court erred when it granted the Appellees’ motions for
                summary judgment.1




      1
        Myers also claims the trial court violated the Due Process Clause of the Fourteenth Amendment and Article
      1, Section 12 of the Indiana Constitution. His failure to point to relevant portions of the record or develop an
      argument with respect to the due process issue he attempts to raise, results in waiver of that issue on appeal.
      See Loomis v. Ameritech Corp., 764 N.E.2d 658, 668 (Ind. Ct. App. 2002) (holding argument waived for failure
      to provide cogent argument), reh’g denied, trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016                Page 2 of 25
      We affirm.


                                      Facts and Procedural History

[2]   The facts relating to Myers’s conviction for battery resulting in serious bodily

      injury as a class C felony, which provide context for the issues raised in his

      appeal, are as follows:


              In the early morning hours of May 10, 2003, Felicia Norris
              (“Norris”) joined two friends at a bar in Lafayette. While there,
              she met Myers, her “on-again/off-again” boyfriend. Tr. p. 16.
              Norris and Myers discussed “hanging out later.” Tr. p. 17.
              Norris and her friends left the bar and returned to her apartment.
              Later, Myers and several of his friends joined them.

              When the group got too loud, Norris asked everyone to leave.
              Meanwhile, Myers was upset and defensive because Norris was
              speaking with his brother. When Myers started to leave, Norris
              grabbed his arm because she wanted to talk to him. The two
              began to yell, scream, and push each other and Norris slapped
              Myers on the head several times. Myers pinned Norris against
              the wall and held her by the throat with both hands, so that her
              feet were barely touching the ground. One of Norris’s friends
              tried but was unable to pull Myers away from Norris. Myers
              struck Norris in the nose with his fist, causing a compound nasal
              fracture.

              Myers then fled the apartment. A short time later, he called
              Norris to check on her. He told her to go to the hospital, but
              threatened to kill her and everyone in the house if she pressed
              charges against him. Tr. p. 23. As the result of her injuries,
              Norris received five stitches, suffered bruising, swelling, and
              pain, and later underwent surgery.




      Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 3 of 25
      Myers v. State (“Myers I”), No. 79A05-0507-CR-405, slip op. at 2-3 (Ind. Ct.

      App. August 23, 2006), trans. denied.


[3]   Maxson, a police officer with the Lafayette Police Department, arrested Myers

      on May 11, 2003. At the time of the arrest, Myers told Maxson that he was

      acting in self-defense, and Maxson told Myers he would note that Myers’s

      injuries were less severe than those of the complaining party. On June 20,

      2003, the Tippecanoe County Prosecutor’s Office charged Myers with battery

      resulting in serious bodily injury as a class C felony; battery as a class A

      misdemeanor; confinement as a class D felony; and criminal recklessness

      resulting in serious bodily injury as a class D felony. Id. at 3.


[4]   Myers initially hired private counsel, but the Tippecanoe County Public

      Defender was later appointed to represent him, and on November 11, 2003,

      Hutchison entered an appearance on Myers’s behalf. On February 24, 2005,

      Myers submitted to the court a pro se motion to dismiss based on an alleged

      violation of Criminal Rule 4(C),2 and on March 11, 2005, the court scheduled a




      2
          Criminal Rule 4(C) provides that:

               No person shall be held on recognizance or otherwise to answer a criminal charge for a period
               in aggregate embracing more than one year from the date the criminal charge against such
               defendant is filed, or from the date of his arrest on such charge, whichever is later; except where
               a continuance was had on his motion, or the delay was caused by his act, or where there was
               not sufficient time to try him during such period because of congestion of the court calendar;
               provided, however, that in the last-mentioned circumstance, the prosecuting attorney shall file a
               timely motion for continuance as under subdivision (A) of this rule. Provided further, that a
               trial court may take note of congestion or an emergency without the necessity of a motion, and
               upon so finding may order a continuance. Any continuance granted due to a congested
               calendar or emergency shall be reduced to an order, which order shall also set the case for trial
               within a reasonable time. Any defendant so held shall, on motion, be discharged.

      Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016                   Page 4 of 25
      two-day jury trial for June 28, 2005. The trial was held as scheduled, and

      Maxson testified that he could not recall whether a May 11, 2003 booking

      photograph accurately depicted Myers’s physical appearance at the time of his

      arrest. Myers requested to see the booking photograph, told Hutchison that she

      should use the photograph in her cross-examination of Maxson, and that she

      should re-call a previous witness to present an alleged inconsistent statement to

      support Myers’s claim that he had acted in self-defense during the events on

      May 10, 2003. In response to Myers’s requests that she use his booking

      photograph and re-call the previous witness, Hutchison advised Myers that the

      booking photograph was probably not admissible and that re-calling the

      previous witness might be damaging because the witness’s statement referred to

      Myers’s drug use. Hutchison sought the advice of a long-time investigator who

      explained to Myers that the witness’s statement related to Myers’s drug use.

      Myers ultimately decided not to use the booking photograph and was convicted

      of battery as a class C felony. He was sentenced on September 29, 2005.


[5]   On October 20, 2005, Graham entered an appearance on Myers’s behalf and

      filed a notice of appeal. On August 23, 2006, this Court issued an opinion

      affirming Myers’s felony battery conviction. See Myers I, slip op. at 1. On

      Myers’s behalf, Graham filed a petition to transfer to the Indiana Supreme

      Court, and the petition was denied on October 3, 2006. After notifying Myers

      of the outcome of the transfer petition, Myers wrote Graham a letter in which

      he accused Graham of ineffective assistance of counsel in appealing his felony

      conviction for battery and threatened Graham with “a malpractice action” for


      Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 5 of 25
      his failure to assert a Criminal Rule 4(C) violation. Appellant’s Appendix at

      160.


[6]   On March 5, 2008, Myers, pro se, filed a petition for post-conviction relief from

      his 2005 battery conviction, alleging ineffective assistance of counsel. 3 On April

      1, 2008, the court appointed the Indiana Public Defender to represent him. On

      December 9, 2010, Deputy Public Defender Gregory Lewis met with Myers,

      who was incarcerated on unrelated drug charges,4 to discuss post-conviction

      remedies available to him. Lewis advised Myers that the court’s scheduling of

      his trial date may have violated Criminal Rule 4(C).


[7]   Beginning in April 2011, Myers began sending Douglas Masson, the

      Tippecanoe County Attorney, a series of letters related to allegations of legal

      malpractice against Hutchison. Masson employed a policy of “retain[ing] the

      envelope if a letter is sent using certified or registered mail,” he did not have

      “any envelopes associated with the letters from Mr. Myers,” and it was his

      belief “the letters were not received via registered or certified mail.” Id. at 67.

      Myers’s April 4, 2011 letter contained headings titled “Discovery Rule” which

      attempts to explain his reasons why the discovery rule should apply to his case,

      “Compensatory Damages” which states his alleged mental health problems




      3
          Myers’s petition for post-conviction relief is not in the record.

      4
        Graham’s designated evidence contains Myers’s conviction of four counts of dealing in cocaine as class A
      felonies for which he received a thirty-year sentence with five years suspended to probation. See Myers v. State
      (“Myers II”), No. 79A02-0606-CR-499 (Ind. Ct. App. May 31, 2007).

      Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016                Page 6 of 25
      resulting from the alleged malpractice, and “Punitive Damages” which he bases

      on Hutchison’s failure to identify the Criminal Rule 4(C) Violation. Another

      letter, dated April 26, 2011, references a request Myers made to Tippecanoe

      County’s insurance company to settle his alleged malpractice claim against

      Hutchison for her failure to file a motion to dismiss on the basis of Criminal

      Rule 4(C). Hutchison also received a letter from Myers in late April or early

      May 2011, which enclosed unsigned and undated materials as well as certain

      documents stemming from his battery conviction, direct appeal, and

      correspondence with his counsel for his petition for post-conviction relief.


[8]   On April 30, 2012, after an evidentiary hearing, the post-conviction court

      concluded that Myers received ineffective assistance of trial and appellate

      counsel and vacated his battery conviction on the basis of a Criminal Rule 4(C)

      violation. Myers remains incarcerated for his conviction for dealing in cocaine.

      See Myers II, slip op. at 11-12.


[9]   On December 6, 2012, Myers filed a complaint against the Appellees asserting a

      “Brady[5] type due process violation, legal malpractice, constructive fraud and

      intentional infliction of emotional distress” by the Appellees. Id. at 12. Myers’s

      complaint requested compensatory damages related to his felony battery

      conviction, special damages for his inability to mitigate the penalty in another

      crime and present potentially exculpatory evidence at the battery trial, and




      5
          Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963).


      Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 7 of 25
       alleged mental health issues and drug addiction stemming from the trial’s

       outcome. He requested punitive damages from the Appellees. He also filed a

       supporting brief and a motion requesting the trial court to order a court

       reporter, at no cost to him, to prepare and deliver transcripts of his May 23,

       2011 post-conviction evidentiary hearing.


[10]   On February 4, 2013, Maxson filed a motion to dismiss Myers’s claims

       pursuant to Indiana Trial Rule 12(B)(6). On June 17, 2013, Hutchison filed a

       motion for summary judgment, a brief in support of the motion, and a

       designation of evidence. On the same day, Graham and Trueblood & Graham

       filed a motion for summary judgment, a brief in support of the motion, and

       their designation of evidence.6 Myers responded to the motions for summary

       judgment filed by Hutchison, Graham and Trueblood & Graham, and to

       Maxson’s motion to dismiss on July 22, 2013 and filed an additional

       designation of evidence.


[11]   On August 1, 2013, the court held a hearing on the parties’ pending motions,

       and on January 2, 2014, granted the motions for summary judgment filed by

       Hutchison, Graham and Trueblood & Graham, and denied Maxson’s motion

       to dismiss. Myers appealed.




       6
         Graham and Trueblood & Graham also filed a motion to dismiss pursuant to Indiana Trial Rule 12(B)(6).
       It appears that the court did not rule upon this motion.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016          Page 8 of 25
[12]   On January 28, 2014, while Myers’s appeal of the court’s January 2 order was

       pending, Maxson filed a motion for summary judgment and designation of

       evidence. On April 2, 2014, Maxson filed a motion for entry of judgment on

       his motion for summary judgment. On April 7, 2014, Myers responded to

       Maxson’s motion, requesting additional time to file his answer due to the

       pendency of his appeal.


[13]   On May 16, 2014, this Court granted the motions to dismiss appeal filed by

       Hutchison, and Graham and Trueblood & Graham and dismissed Myers’s

       appeal with prejudice. Myers sought rehearing and transfer of this Court’s

       order, both of which were denied.


[14]   On August 21, 2014, Myers filed an answer to Maxson’s motion for summary

       judgment, and on October 3, 2014, he filed an addendum to his answer to

       Maxson’s motion. He did not include a designation of evidence. On December

       16, 2014, the trial court held a hearing on Maxson’s motion for summary

       judgment, and, on December 29, 2014, granted the motion and made its prior

       awards of summary judgment to Hutchison, Graham, and Trueblood &

       Graham final judgments. On January 5, 2015, Myers filed a motion for relief

       from judgment and attached a letter he sent to the Lafayette Police Department

       which, he argued, established his compliance with the Indiana Tort Claims Act

       (the “ITCA”). On January 23, 2015, Myers filed a notice of appeal from the

       trial court’s July 16, 2013, August 1, 2013, January 2, 2014, and December 29,




       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 9 of 25
       2014 orders.7 The court held a hearing on the motion for relief from judgment

       on February 17, 2015 and denied the motion the following day.


                                                        Discussion

[15]   We initially observe that Myers is proceeding pro se. Such litigants are held to

       the same standard as trained counsel. Evans v. State, 809 N.E.2d 338, 344 (Ind.

       Ct. App. 2004), trans. denied.


                                                              I.


[16]   The first issue is whether the court erred when it denied Myers’s requests for the

       transcript of the evidentiary hearing of his post-conviction proceeding. Myers

       argues that his status as indigent entitles him to a free transcript of the May 23,

       2011 evidentiary hearing during his post-conviction relief proceedings, and he

       cites to Campbell v. Criterion Grp., 588 N.E.2d 511, 517 (Ind. Ct. App. 1992),

       adopted in part, vacated in part 605 N.E.2d 150 (Ind. 1992) in support. He cites to

       a portion of the Court of Appeals opinion in Campbell which was subsequently

       vacated by the Indiana Supreme Court.


[17]   On transfer, the Indiana Supreme Court opined that where an indigent party

       seeks a transcript but is unable to afford the expense of preparing it, the Indiana

       Rules of Appellate Procedure provide a narrowly tailored solution, Appellate

       Rule 7.2(A)(3)(c), which allows for preparing a statement of evidence when no




       7
           Myers does not appeal from the denial of his motion for relief from judgment.


       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 10 of 25
       transcript is available. Campbell v. Criterion Grp., 605 N.E.2d 150, 160 (Ind.

       1992). At the time, Appellate Rule 7.2(A)(3)(c) provided, in part, that “[i]f no

       report of all or part of the evidence or proceedings at the hearing or trial was or

       is being made, or if a transcript is unavailable, a party may prepare a statement

       of the evidence or proceedings from the best available means, including his

       recollection.”8 The Court held that unavailability of the transcript, for

       purposes of the rule, includes the situation where “an indigent is unable to bear

       the costs of its preparation,” and that agreed statements9 would also be “an

       acceptable alternative.” Id. at 160-161.


[18]   Myers has been determined to be indigent and his request to the trial court to

       order the post-conviction relief court to prepare a transcript of the hearing was

       denied. He had available to him the mechanism set forth in Appellate Rule

       31(A) to assist in his creation of the transcript on appeal, and there is no




       8
         The substance of Appellate Rule 7.2(A)(3)(c) is now found at Appellate Rule 31(A), which provides in
       substantially similar language, that “[i]f no Transcript of all or part of the evidence is available, a party or the
       party’s attorney may prepare a verified statement of the evidence from the best available sources, which may
       include the party’s or the attorney’s recollection.”
       9
           At the time, Appellate Rule 7.3, titled “Record on agreed statement,” provided:

                When the questions presented by an appeal to a court on appeal can be determined without an
                examination of all the pleadings, evidence, and proceedings in the court below, the parties may
                prepare and sign a statement of the case showing how the questions arose and were decided in
                the trial court and setting forth only so many of the facts averred and proved or sought to be
                proved as are essential to a decision of the questions by the court on appeal. The statement shall
                include a copy or summary of as much of the judgment appealed from as is relevant, a copy of
                the notice of appeal with its filing date, and a statement of the issues to be relied on by the
                appellant. If the statement conforms to the truth, it, together with such additions as the court
                may consider necessary fully to present the questions raised by the appeal, shall be approved by
                the trial court and shall then be certified to the court on appeal as the record on appeal.
       The substance of this rule is now found at Appellate Rule 33.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016                   Page 11 of 25
       indication in the record that Myers pursued this option. Thus, we cannot say

       that Myers is entitled to a copy of the transcript of his May 23, 2011 post-

       conviction hearing prepared at public expense.


                                                         II.


[19]   The next issue is whether the court erred in granting summary judgment in

       favor of the Appellees. We review an order for summary judgment de novo,

       applying the same standard as the trial court. Hughley v. State, 15 N.E.3d 1000,

       1003 (Ind. 2014). The moving party bears the initial burden of making a prima

       facie showing that there are no genuine issues of material fact and that it is

       entitled to judgment as a matter of law. Manley v. Sherer, 992 N.E.2d 670, 673

       (Ind. 2013). Summary judgment is improper if the moving party fails to carry

       its burden, but if it succeeds, then the nonmoving party must come forward

       with evidence establishing the existence of a genuine issue of material fact. Id.

       We construe all factual inferences in favor of the nonmoving party and resolve

       all doubts as to the existence of a material issue against the moving party. Id.


[20]   Myers contends that summary judgment was improperly granted in favor of

       each of the Appellees on his claims.

       A. Graham and Trueblood & Graham


[21]   Myers argues that summary judgment should not have been granted in favor of

       Graham and Trueblood & Graham and asserts that, because he is a layperson

       who had only suspicion that malpractice related to Graham’s failure to raise the


       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 12 of 25
       Criminal Rule 4(C) violation in his appeal in Myers I, which occurred in

       October 2006, the two-year statute of limitations should be tolled. He

       maintains that on October 12, 2006, the date he wrote Graham a letter

       threatening a malpractice action, he did not have actual knowledge of a

       Criminal Rule 4(C) violation. He also posits that Heck v. Humphrey, 512 U.S.
477, 114 S. Ct. 2764 (1994), supports his position that the statute of limitations

       period should not have begun to accrue until the post-conviction court’s order

       vacated his felony battery conviction on the basis of the Criminal Rule 4(C)

       violation. He states that Scruggs v. Allen Cnty., 829 N.E.2d 1049 (Ind. Ct. App.

       2005), reh’g denied, through its adoption of the Heck rule in a claim involving

       false imprisonment and violations of the Indiana Constitution, impliedly

       overruled other Indiana decisions which establish that the accrual date for a

       claim of legal malpractice occurs when a conviction is vacated.


[22]   Graham and Trueblood & Graham maintain that Myers’s claim is barred by the

       applicable statute of limitations, pointing out that the designated evidence

       shows that Myers was aware of his alleged legal malpractice claim on October

       12, 2006. Graham also posits that Myers’s awareness of a potential action

       against him is demonstrated by Myers’s filing of a petition for post-conviction

       relief on March 5, 2008, and that using either date the complaint is not timely

       filed. Graham argues that Myers misapplies the discovery rule as it relates to

       determining when the statute of limitations period begins to run, and points to

       designated evidence showing Myers had tried to hire multiple lawyers in 2009

       to bring a malpractice action against Graham, that those lawyers informed him


       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 13 of 25
       that his time was running out to file a claim, and that, contrary to Myers’s

       assertions that he had merely a layman’s “suspicion” of legal malpractice, it

       was Myers’s lack of resources to hire a lawyer or convince one to file a claim on

       his behalf that prevented him from filing a complaint within the period outlined

       by the statute of limitations. Appellee-Graham’s Brief at 17. Graham further

       contends that Myers has waived his arguments as to application of the Heck

       rule, and that, waiver notwithstanding, the Heck rule does not apply to the

       accrual date for the statute of limitations in legal malpractice cases, and that

       Scruggs does not impliedly overrule relevant Indiana decisions determining the

       accrual date for a claim of legal malpractice.


[23]   The statute of limitations defense is particularly suitable as a basis for summary

       judgment. Anonymous Physician v. Wininger, 998 N.E.2d 749, 751 (Ind. Ct. App.

       2013). When the moving party asserts the statute of limitations as an

       affirmative defense and establishes that the action was commenced beyond the

       statutory period, the burden shifts to the nonmovant to establish an issue of fact

       material to a theory that avoids the defense. Boggs v. Tri-State Radiology, Inc.,

       730 N.E.2d 692, 695 (Ind. 2000), reh’g denied; see also Manley, 992 N.E.2d at

       674.


[24]   The statute of limitations for a claim of legal malpractice is two years. Ind.

       Code § 34-11-2-4. For a cause of action to accrue, it is not necessary that the

       full extent of damage be known or even ascertainable, but only that some

       ascertainable damage has occurred. Doe v. United Methodist Church, 673 N.E.2d
839, 842 (Ind. Ct. App. 1996), trans. denied. “Further, legal malpractice actions

       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 14 of 25
       are subject to the ‘discovery rule,’ which provides that the statute of limitations

       does not begin to run until such time as the plaintiff knows, or in the exercise of

       ordinary diligence could have discovered, that he had sustained an injury as the

       result of the tortious act of another.” Biomet Inc. v. Barnes & Thornburg, 791
N.E.2d 760, 765 (Ind. Ct. App. 2003), trans. denied. For purposes of the

       discovery rule, reasonable diligence “‘means simply that an injured party must

       act with some promptness where the acts and circumstances of an injury would

       put a person of common knowledge and experience on notice that some right of

       his has been invaded or that some claim against another party might exist.’”

       Perryman v. Motorist Mut. Ins. Co., 846 N.E.2d 683, 689 (Ind. Ct. App. 2006)

       (quoting Mitchell v. Holler, 311 S.C. 406, 429 S.E.2d 793, 795 (1993)). A

       criminal defendant does not have to prove his innocence before filing a legal

       malpractice claim. Silvers v. Brodeur, 682 N.E.2d 811, 818 (Ind. Ct. App. 1997),

       trans. denied.


[25]   The designated evidence shows that Myers was aware of a potential legal

       malpractice claim10 when he threatened Graham and Trueblood & Graham, on

       October 12, 2006, with a possible future malpractice action based on the failure

       to present argument related to the Criminal Rule 4(C) issue on appeal.

       Ascertainable damage occurred to Myers when Graham failed to raise the




       10
         We note that Myers’s allegations of constructive fraud and intentional infliction of emotional distress in his
       complaint are substantively part of his legal malpractice claim. See Keystone Distribution Park v. Kennerk,
       Dumas, Burke, Backes, Long, and Salin, 461 N.E.2d 749, 752 (Ind. Ct. App. 1984) (treating a claim for
       constructive fraud as, substantively, one for legal malpractice for purposes of a statute of limitations analysis).

       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016                  Page 15 of 25
       Criminal Rule 4(C) issue on direct appeal, and, at that point, the statute of

       limitations period began to accrue. Thus, Myers had two years at least from

       that date to file his complaint for legal malpractice. After his October 12, 2006

       letter threatening a malpractice action against Graham and Trueblood &

       Graham, Myers proceeded to file a petition for post-conviction relief with the

       trial court on March 5, 2008, and the record also shows that in 2009 Myers

       sought to enlist the services of several attorneys to assist him in bringing the

       malpractice claim. He did not file his action alleging legal malpractice until

       December 6, 2012, well beyond the two-year period established by the statute of

       limitations, and his failure to file his action within the two-year period of

       discovering the injury bars his complaint against Graham and Trueblood &

       Graham.


[26]   To the extent Myers argues he could not file suit for legal malpractice until he

       had exhausted other remedies available to him, or a court had otherwise

       vacated his conviction citing Heck and Scruggs,11 we have previously held that a

       criminal defendant does not have to prove his innocence or exhaust post-

       conviction remedies before he files a legal malpractice claim, and that a legal

       malpractice claim accrues for purposes of the two-year statute of limitations

       period as of the date, through the exercise of ordinary diligence, a person could

       discover that he has sustained injury due to the actions of another. See Godby v.

       Whitehead, 837 N.E.2d 146, 148-151 (Ind. Ct. App. 2005) (explaining that



       11
            These cases did not involve legal malpractice claims.


       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 16 of 25
       Appellant’s civil action for legal malpractice based on Attorney’s failure to

       assert a claim for ineffective assistance of appellate counsel in a petition for

       post-conviction relief, the malpractice claim accrued when Attorney failed to

       present a claim that Appellant was denied the effective assistance of appellate

       counsel, and that there is no requirement of proving innocence or exhausting

       post-conviction remedies before filing a claim for legal malpractice), trans.

       denied; Silvers, 682 N.E.2d at 818 (concluding that “the well-settled discovery

       rule should govern the timeliness of legal malpractice actions by criminal

       defendants”); Diaz v. Carpenter, 650 N.E.2d 688, 692 (Ind. Ct. App. 1995)

       (noting that a prison inmate discovered that legal malpractice had occurred

       when he read a copy of a brief prepared for his post-conviction appeal that did

       not include an argument favorable to his cause and the date he read the brief

       was the accrual date for purposes of the two-year statute of limitations period),

       cert. denied, 516 U.S. 1013, 116 S. Ct. 572 (1995).


[27]   Accordingly, the trial court did not err by granting summary judgment in favor

       of Graham and Trueblood & Graham based on Myers’s failure to file his action

       within the applicable two-year statute of limitations.

       B. Hutchison & Maxson


[28]   Myers maintains that summary judgment should not have been granted in

       Hutchison’s favor. He asserts that Hutchison’s actions in defending him at his

       trial on the battery charges were “outside the scope of [her] employment” as a

       public defender and points to her failure to “adequately proffer the Criminal


       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 17 of 25
       Rule 4 defenses and investigate and prepare for trial, with respect to the

       booking photo and available defenses” as falling outside the scope of her

       employment. Appellant’s Brief at 9, 12. He contends that the post-conviction

       court’s conclusion that Hutchison was ineffective “collaterally, amounts to

       malpractice” and was thus outside the scope of her employment. Appellant’s

       Reply Brief at 1.


[29]   Myers asserts that Maxson’s actions during the battery trial amounted to “a

       Brady type due process violation,” that Maxson withheld “injuries allegedly

       sustained to him during a fight, were evidence exculpatory to the criminal

       prosecution” and that Maxson’s “false report and fabrication of evidence . . .

       hindered the process of preparing his defense.” Appellant’s Brief at 23. He

       further contends that Maxson is not entitled to witness immunity because of his

       fabricated testimony and that Maxson’s alleged false police report and

       fabricated testimony were outside the scope of his employment as a police

       officer and should have been a question for a jury. Myers asserts that because

       he alleges Maxson’s actions to be outside the scope of his employment, that

       assertion “negates the requirement of a notice of tort.” Appellant’s Reply Brief

       at 2.


[30]   Hutchison argues that the designated evidence establishes that her

       representation of him was within the scope of her employment, that even if his

       allegations that her failure to object to the scheduling of his trial date and failure

       to enter his booking photograph into evidence were true, such actions were



       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 18 of 25
       within the scope of her employment, and that Myers has failed to designate

       evidence to show that her actions were outside the scope of her employment.


[31]   Maxson argues that Myers’s alleged Brady claim, based on federal law, is

       insufficient and untimely, that he failed to comply with the ITCA’s notice

       requirements, that his state law claim is otherwise barred by the statute of

       limitations, and that Maxson is entitled to witness immunity because Myers’s

       allegations stem from what Maxson did or did not do as a witness at trial.


[32]   The ITCA governs lawsuits against political subdivisions and their employees.

       Irwin Mortg. Corp. v. Marion Cnty. Treasurer, 816 N.E.2d 439, 445 (Ind. Ct. App.

       2004). The ITCA provides that a claim against a political subdivision is barred

       unless notice is filed with (1) the governing body of the political subdivision and

       (2) the Indiana Political Subdivision Risk Management Commission, within

       180 days after a loss occurs. Ind. Code § 34-13-3-8. For purposes of the ITCA,

       a county public defender’s office and a city’s police department are political

       subdivisions. Ind. Code § 34-6-2-110(1), (3). Where a plaintiff elects to sue a

       governmental employee in his or her individual capacity, “notice is required

       only if the act or omission causing the plaintiff’s loss is within the scope of the

       defendant’s employment.” Bienz v. Bloom, 674 N.E.2d 998, 1004 (Ind. Ct. App.

       1996), reh’g denied, trans. denied. The ITCA provides substantial immunity for

       conduct within the scope of a public employee’s employment “to ensure that

       public employees can exercise the independent judgment necessary to carry out

       their duties without threat of harassment by litigation or threats of litigation

       over decisions made within the scope of their employment.” Irwin Mortg. Corp.,

       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 19 of 25
816 N.E.2d at 445; see also Ind. Code § 34-13-3-3 (setting forth twenty-four

       separate categories for which immunity attaches). Compliance with the ITCA

       is a question of law for the court to decide. Id. Generally, whether the tortious

       act of an employee is within the scope of employment is a question of fact;

       however, under certain circumstances the question may be determined as a

       matter of law. Bushong v. Williamson, 790 N.E.2d 467, 473 (Ind. 2003).


[33]   Initially, we observe that the designated evidence shows that the conduct of

       which Myers complains was within the scope of Hutchison and Maxson’s

       employment. “[I]n order for an employee’s act to fall ‘within the scope of

       employment,’ the injurious act must be incidental to the conduct authorized or

       it must, to an appreciable extent, further the employer’s business.” Barnett v.

       Clark, 889 N.E.2d 281, 283 (Ind. 2008) (quoting Celebration Fireworks, Inc. v.

       Smith, 727 N.E.2d 450, 453 (Ind. 2000)). All of the allegedly injurious actions

       upon which Myers’s tort claims against the individual defendants, Hutchison

       and Maxson, were based were performed squarely within the context of their

       roles as a county public defender and a city police officer. Our review of the

       record shows that Hutchison discussed using Myers’s book-in photo and

       explained to him the risks of re-calling a witness whose testimony related to an

       inconsistent statement made by Norris, the victim in Myers’s battery case,

       which would also reveal to the jury Myers’s drug use, before she allowed Myers

       to make the final decision on both of those issues. As to Hutchison’s actions

       and role in the Criminal Rule 4(C) violation, her actions were not so far




       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 20 of 25
       removed from furthering her employer’s business so as to be considered outside

       the scope of her employment.


[34]   As to Maxson, our review of the record shows that he arrested Myers, created a

       police report, and later testified at trial that he could not recall Myers’s

       appearance at the time his book-in photo was taken, actions which occurred

       more than two years prior to trial. Maxson’s actions were not removed from

       performing his duties as a police officer so as to be considered outside the scope

       of his employment.


[35]   We turn next to the arguments related to the ITCA. Myers states that the

       correspondence he sent beginning in April 2011 and continuing through the

       filing of his complaint to Hutchison and to Masson, the Tippecanoe County

       Civil Attorney, was “reasonably calculated to provide [Hutchison] and her

       employer of [his] claims and substantially compl[ies] with the provision[s]” of

       the ITCA. Appellant’s Brief at 14. As to Maxson, Myers contends that he filed

       a notice of tort claim and states that he supported that claim with the material

       attached to his motion for relief from judgment.


[36]   Hutchison points out that Myers failed to provide notice of his intent to file a

       tort claim to the appropriate governing body and that the deadline for providing

       such notice has expired. Hutchison also maintains that the letters Myers sent to

       her and to Masson do not substantially comply with the ITCA. Maxson

       maintains that Myers failed to provide proper notice of his claim and any such




       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 21 of 25
       claim is otherwise barred by the statute of limitations, both of which prevent the

       reversal of summary judgment.


[37]   The allegations Myers makes as to Hutchison’s alleged legal malpractice

       surfaced on February 24, 2005, when Myers suspected that she may have failed

       to identify a Criminal Rule 4(C) issue regarding the scheduling of his trial and

       filed a pro se motion for dismissal on that basis. When Myers’s trial was

       scheduled on March 11, 2005, for June 28, 2005, his legal malpractice claim

       began to accrue against Hutchison. To comply with the ITCA, Myers was

       required to prepare and submit a notice of tort claim form within 180 days of

       that date. See Silvers, 682 N.E.2d at 818.12


[38]   Myers’s letters to Hutchison, which were not received until late April or early

       May 2011, well after the period within which to file a notice of claim do not

       contain the statutory standard form and content of the notice required by the

       ITCA. As set forth in Ind. Code § 34-13-3-10, the ITCA provides that the

       notice

                must include the following information in a short and plain
                statement: (1) the circumstances that brought about the loss, (2)
                the extent of the loss, (3) the time and place the loss occurred, (4)
                the names of all persons involved if known, (5) the amount of




       12
          Hutchison notes that even assuming the date the trial began, June 28, 2005, is the accrual date for purposes
       of calculating the ITCA’s 180-day filing requirement, Myers did not timely file his notice of tort claim.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016              Page 22 of 25
               damages sought, and (6) the residence of the person making the
               claim at the time of the loss and at the time of filing the notice.


       Myers’s correspondence does not meet these requirements and much of it is

       memoranda of his legal research and his interpretation of the law relative to his

       demands. See Chang v. Purdue Univ., 985 N.E.2d 35, 52-54 (Ind. Ct. App. 2013)

       (observing that communication with the entities and individuals in a case

       involving the ITCA without apparent regard to the ITCA’s notice requirement

       cannot qualify as substantial compliance), reh’g denied, trans. denied. There is no

       indication that the proper government entity or Indiana Political Subdivision

       Risk Management Commission received any notice of his intent to file a tort

       claim. He acknowledges that he did not send a notice of tort claim to the

       Tippecanoe County Board of Commissioners. We cannot say that the

       correspondence demonstrated that Myers substantially complied with the

       ITCA’s notice requirements; thus summary judgment in favor of Hutchison

       was proper.


[39]   As to his state law claims against Maxson, Myers asserts that he complied with

       the notice requirements of the ITCA and points to a letter he had attached to

       his Trial Rule 60 motion for relief from judgment. However, the letter was not

       included in the designated evidence and thus not considered by the trial court,

       and accordingly we may not consider the letter. See LaCava v. LaCava, 907
N.E.2d 154, 161, n.6 (Ind. Ct. App. 2009) (observing we may consider only that

       evidence properly designated to the trial court). As we noted above, Myers

       does not appeal the denial of his motion for relief judgment.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 23 of 25
[40]   Regarding Myers’s alleged Brady violation against Maxson, we observe that

       Brady applies to situations in which “suppression by the prosecution of evidence

       favorable to an accused upon request violates due process where the evidence is

       material either to guilt or to punishment, irrespective of the good faith or bad

       faith of the prosecution.” Brady, 373 U.S. at 87, 83 S. Ct. at 1196-1997. “To

       establish a Brady violation, a defendant must show ‘(1) that the prosecution

       suppressed evidence; (2) that the evidence was favorable to the defense; and (3)

       that the evidence was material to an issue at trial.’” Stephenson v. State, 864
N.E.2d 1022, 1056-1057 (Ind. 2007) (quoting Conner v. State, 711 N.E.2d 1238,

       1245-1246 (Ind. 1999), reh’g denied, cert. denied, 531 U.S. 829, 121 S. Ct. 81

       (2000)), reh’g denied, cert. denied, 552 U.S. 1134, 128 S. Ct. 1871 (2008). At trial,

       Myers was aware of the book-in photo and Maxson’s testimony regarding his

       recollection of Myers’s physical appearance at the time of arrest, and he does

       not cite to Maxson’s allegedly fabricated police report regarding his injuries.

       Thus, Brady is not implicated and Myers is not entitled to a reversal of summary

       judgment on this basis. See Williams v. State, 714 N.E.2d 644, 648-649 (Ind.

       1999) (recognizing if the favorable evidence becomes known to the defendant

       before or during the course of trial, Brady is not implicated), cert. denied, 528
U.S. 1170, 120 S. Ct. 1195 (2000).


[41]   Also, to the extent that Myers challenges Maxson’s testimony, Maxson is

       entitled to witness immunity. See Rehberg v. Paulk, 132 S. Ct. 1497, 1505 (2012)

       (noting that trial witnesses are generally immune from claims based on the

       witnesses’ testimony). We also note that a suit against a public officer is subject

       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 24 of 25
       to a five year statute of limitations. See Ind. Code § 34-11-2-6 (providing that

       actions against public officers “growing out of a liability incurred by doing an

       act in an official capacity, or by the omission of an official duty, must be

       commenced within five (5) years after the cause of action accrues”). Even

       assuming Myers had complied with the ITCA’s notice requirements, his

       December 6, 2012 complaint alleging state law claims against Maxson would

       have accrued at least by September 29, 2005, the date Myers was sentenced,

       and accordingly Myers’s claims would be barred based on his failure to bring

       the action within the period established by the statute of limitations.


[42]   The trial court did not in err in granting summary judgment to Hutchison and

       Maxson.


                                                   Conclusion

[43]   For the foregoing reasons, we affirm the summary judgment entries of the trial

       court in favor of the Appellees.


[44]   Affirmed.


       Kirsch, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A05-1501-CT-39 | March 29, 2016   Page 25 of 25